Spencer, J.
There is nothing in the objection. The cession has a retroactive operation. It puts the insurers in possession of the property so ceded, and of the proceeds thereof, as an incident. The property is as completely vested in them, as if it had been the subject of a bill of sale; and, surely, in such a case, it would not be necessary to bring the action in the name of the vendor.
Wells then contended, that the defendant was entitled to set off, against the plaintiffs’ claim: 1st, the whole of the outward freight, because the decree of the Vice-Admiralty in New Providence, awards salvage out of the ship and cargo, merely; 2d, The freight upon the nett proceeds on the homeward voyage, the vessel on that voyage being the defendant’s property, the charter party having been dis*178solved by the capture; and, 3d, the demurrage of the vessel, while at New Providence under adjudication.
Spencer, J. The freight is chargeable with salvage, under the decree of the Vice-Admiralty, as incident to the ship. Salvage, therefore, must be deducted from the out - ward freight, and-the residue set off. The charge of freight on the homeward voyage must be abandoned; it is enough that the plaintiffs are charged with commission for the transmission. Nor can demurrage be charged; it is only allowed where the vessel is detained by the act of the charterer : the detention at New Providence was a detention by a vis major, for which the charterer cannot be accountable.
Wells, for defendant.
Colden and Hoffman, for plaintiffs.